             Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 1 of 27




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAUREEN C. BESSETTE (CABN 165775)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94608
          Telephone: (510) 637-3691
 7        Fax: (510) 637-3724
          E-mail: Maureen.Bessette@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   IN THE MATTER OF THE EXTRADITION                )   No. 4-19-MJ-70677 MAG
     OF DON KOLLMAR AKA DONALD                       )
14   KOLLMAR                                         )   U.S. NOTICE OF SECOND SUPPLEMENTAL
                                                     )   INFORMATION IN SUPPORT OF REQUEST FOR
15                                                   )   EXTRADITION AND MOTION FOR SEALING
                                                     )   ORDER
16                                                   )

17          The United States of America, by its attorney, Maureen C. Bessette, Assistant U.S. Attorney for
18 the Northern District of California, hereby moves to file the attached supplemental information, received

19 from Canada, which includes a Supplemental Affidavit of Law of Erin Nicole Rivers, Prosecutor,

20 Ministry of the Attorney General of Ontario and Exhibit A, FAQ document published by U.S. Customs

21 and Border Protection. In support of its motion, the government states that it received the above

22 information from Canada in support of the Extradition of Don Kollmar.

23          I declare the foregoing under penalty of perjury.
24 Dated: January 21, 2020                               Respectfully submitted,
25                                                       DAVID L. ANDERSON
                                                         United States Attorney
26                                                                 /s/
                                                         MAUREEN C. BESSETTE
27                                                       Assistant United States Attorney
                                                         Northern District of California
28

     U.S. NOTICE OF SECOND SUPPL. INFORMATION
     4-19-MJ-70677 MAG
     Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 2 of 27




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14
                     ATTACHMENT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 3 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 4 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 5 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 6 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 7 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 8 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 9 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 10 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 11 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 12 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 13 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 14 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 15 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 16 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 17 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 18 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 19 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 20 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 21 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 22 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 23 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 24 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 25 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 26 of 27
Case 4:19-mj-70677-MAG Document 79 Filed 01/21/20 Page 27 of 27
